Citation Nr: 0916407	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability as a result of VA 
hospitalization and heart surgery in November and December of 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1977 
and from October 1980 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Muskogee, Oklahoma in May 
2006 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
March 2007 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with coronary artery 
disease, status post multiple catheterization, bypass graft, 
angioplasty, and stenting procedures.  

2.  Coronary artery disease is the disease for which VA 
provided the hospital care that is the subject of the present 
claim.   

3.  The possible complications of the November 1995 cardiac 
catheterization and angioplasty procedure, to include the 
potential for emergency coronary artery bypass graft surgery 
resulting therefrom, were understood and acknowledged by the 
Veteran on his surgical consent form to include bleeding, 
infection, heart attack, and death, among others. 

4.  The preponderance of the medical evidence shows that no 
instance of fault on VA's part resulted in additional 
disability for this Veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for additional disability resulting from VA 
hospitalization and heart surgery in November and December of 
1995 have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In correspondence dated in June 2004 and March 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for benefits 
under 38 U.S.C.A. § 1151.  This notice included information 
and evidence that VA would seek to provide and that which the 
Veteran was expected to provide.  The duty to notify has been 
fulfilled. 

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records 
referencing the November 1995 surgical procedure and any 
residuals thereof have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 



Compensation for Additional Disability Claimed to Result from 
VA Treatment

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2008).  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
The present claim was filed in March 2004, thus a showing of 
fault is required.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2008).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32 (2008).  
Minor deviations from these requirements that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  Consent may be express or implied as 
specified under 38 C.F.R. § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d)(1) (2008).

The proximate cause of the additional disability or death 
must also be an event not reasonably foreseeable.  Reasonable 
forseeability is to be determined in each case, based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2008).

In the present case, on November 28, 1995, the Veteran 
presented at a VA Medical Center for a cardiac 
catheterization and angioplasty procedure to be performed on 
November 30, 1995.  Following a period of hospitalization, he 
was discharged on December 15, 1995.  At the time, he had a 
known history of hypertension, high cholesterol, and coronary 
artery disease.  He had a noted history of moderate alcohol 
use and tobacco abuse, totaling from 30 to 60 pack years.  
See VA Discharge summary, December 1995.  Based in part upon 
a September 1995 Thallium exercise test that identified two 
coronary defects, the Veteran was scheduled for the 
catheterization and angioplasty that are the subject of this 
claim.  Id.  

Prior to undergoing the procedure, the Veteran signed a 
Standard Form 522 medical consent form indicating that he 
would undergo "cardiac catheterization, percutaneous 
transluminal coronary angioplasty, atherectomy or stent 
implantation, possible emergency coronary artery bypass graft 
surgery, temporary pacemaker, and intra-aortic balloon 
pump."  The advising physician informed the Veteran in a 
second notation on the form that if the planned surgical 
intervention failed, emergency surgery may be required.  
Possible complications are listed on the consent form as 
"bleeding, infection, loss of limb, heart attack, stroke, 
death."  Signatures for the physician, Veteran, and a 
witness appear on the consent form.  
By signing this form, the Veteran indicated that he 
understood the nature of the proposed procedures, to include 
the risks involved, and requested that the described 
procedures be preformed.  As a result, the Board determines 
that informed consent was provided in compliance with federal 
regulations.  38 C.F.R. § 17.32 (2008).  

The Veteran then underwent the attempted procedure.  VA 
medical records indicate that during the procedure there was 
an "abrupt closure of the proximal right coronary artery 
secondary to guiding the catheter," resulting in a guidewire 
injury and dissection from the proximal right coronary artery 
to the distal vessel.  Emergency bypass graft surgery was 
then required.  VA discharge summary, supra. 

The Veteran asserts that he suffered from many complications 
from these surgical procedures, to include difficulty in re-
starting the heart, his body rejecting blood after surgery, 
and Respiratory Distress Syndrome.  The Board also 
acknowledges the Veteran's arguments that the failed stent 
and subsequent bypass surgery have resulted in additional 
disability in the form of his unstable angina, emphysema, 
prostititis, soft pallet (sic) damage, short term memory 
loss, depression, a lump on the neck, inability to sleep 
before midnight, and sleep apnea.  Veteran's statement, March 
2005.  However, the medical evidence does not show that any 
of these conditions were proximately caused by, or are 
otherwise medically related to, the November 1995 VA 
surgeries.  

Instead, in comparing the medical records in existence prior 
to surgery with the medical records created since the 
November 1995 surgery, the Veteran's primary diagnosis was 
coronary artery disease in both instances.  See 38 C.F.R. 
§ 3.361(b) (2008); Private treatment summary, July 2006; see 
also VA discharge summary, supra; VA examination report, 
September 2008.  Although not determined on the same basis as 
disability for VA purposes, records of the Social Security 
Administration are instructive as they show that the Veteran 
was considered to be "disabled" as a result of his chronic 
heart disease since September 1, 1995, that is before the 
surgery in question.  Furthermore, objective results since 
surgery indicate normal electrocardiographic response to 
exercise with excellent functional capacity and exercise 
duration, well exceeding the predicted times for the 
Veteran's age and gender.  See Private testing report by Dr. 
RD, July 2004.  

A September 2008 VA medical examination and opinion was then 
establish the nature and etiology of the Veteran's heart 
disease, and determine the likelihood that the Veteran 
incurred additional disability as a result of the November 
1995 procedure.  The opining physician extensively reviewed 
the claims file and personally examined the Veteran in 
detail.  After careful assessment, he concluded that it is 
less likely than not (less than a 50 percent probability) 
that the Veteran incurred additional disability as a result 
of fault on the part of VA medical providers during the 
surgical intervention in question.  Instead, he opines that 
the surgical complications were treated appropriately 
according to the standard of care at the time, and that 
particular objective tests reflect an improvement in some of 
the Veteran's coronary artery disease symptoms.  VA 
examination, September 2008.
In all, the Board concludes that the medical evidence of 
record does not show additional disability beyond the 
continuance or natural progress of the Veteran's coronary 
artery disease.  

Nonetheless, assuming arguendo that some additional 
disability does exist, the cause of that additional 
disability must be established.  A conclusion as to causation 
in this case rests on two medical determinations.  First, the 
medical evidence must show that VA medical providers 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in furnishing 
the November 2005 surgical treatment.  Second, the evidence 
must show that the arterial dissection and resulting 
emergency surgery were not reasonably foreseeable events.  
38 C.F.R. § 3.361 (2008).  

The standard by which the issue of fault is judged is whether 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d)(1)(i) (2008).  A July 1999 private medical opinion 
obtained by the Veteran states that the opining physician 
viewed a videotape of the surgical procedure in question and 
determined that the primary complication was "guiding 
catheter induced dissection" of the proximal right coronary 
artery.  He stated that the "guiding catheter was advanced 
too far into the lumen of the proximal  right coronary 
artery," which he concluded was not in accordance with the 
standards of practice for a physician performing this 
procedure.  Private opinion by Dr. TS, July 1999.  However, 
the Board can afford this one-paragraph opinion little 
probative value as the physician fails to provide a medical 
rationale for his summary conclusion.  The opining physician 
provides no detail identifying that the arterial dissection 
was due to carelessness, negligence, lack of proper skill, or 
error in judgment by the surgeon.  Specifically, Dr. TS did 
not identify in what way he believed that the standard of 
practice was violated.  Id.    

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).

For the purpose of clarity, the Board does not deny that 
dissection of the arterial wall was an unintended and 
undesired complication of surgery.  However, by including 
provisions regarding the reasonable foreseeability of medical 
events, the relevant federal regulation recognizes that there 
are certain risks inherent in undergoing medical procedures 
and hospital treatment.  Thus, the Board now turns to the 
question of whether the arterial dissection and resulting 
emergency surgery were reasonably foreseeable events.  

A June 1999 private opinion states that the Veteran sustained 
damage to the right ventricle of the heart during the surgery 
in question, and that the only cause for this would be that 
the Veteran sustained a heart attack during surgery.  The 
opining physician proceeds to conclude that this result is 
"unexpected" because the expected result would have been 
normal functioning of the heart without any heart damage, to 
include an uneventful course of hospitalization and discharge 
to home, within a day or two, with a full and complete 
recovery resulting in no residual problems.  Private opinion 
by Dr. WM, June 1999.  

To the contrary, in determining whether an event was 
reasonably foreseeable, VA is instructed to consider whether 
the risk of that event was the type of risk that would be 
disclosed in compliance with informed consent procedures.  
38 C.F.R. § 3.361(d)(2) (2008).  Here, the Veteran's signed 
consent form for the attempted angioplasty and stent 
insertion procedure explicitly indicates that heart attack 
can occur and emergency bypass graft surgery can be required 
as a result of the angioplasty procedure.  Furthermore, 
serious complications up to and including death of the 
patient are disclosed to the Veteran.  As the occurrence of 
heart attack and the specific type of emergency surgery 
required were described as potential risks to the Veteran in 
advance of his surgery, these events are by nature reasonably 
foreseeable, and in fact, were actually foreseen and 
disclosed as possible outcomes in this case.  

The Board must also note that the Veteran continues to smoke 
cigarettes despite repeatedly being instructed by his 
physicians that he must quit smoking to preserve his heath.  
See, e.g., VA outpatient treatment, April & October 2006; see 
also VA examination, September 2008.  Almost a decade after 
the cardiac surgery in question, the Veteran reported that he 
continued to smoke approximately a pack of cigarettes each 
day.  Private pulmonary consultation note, August 2004.  
According to the most recent examination of record, the 
Veteran continued to smoke cigarettes as recently as 
September 2008.  As tobacco use has been determined to have a 
detrimental effect on the progression of the Veteran's heart 
and lung diseases, any additional disability that may result 
from his continued abuse of tobacco products constitutes 
failure to follow properly given medical instructions.  As 
such, any additional disability that results from this cause 
is by definition, and by regulation, excluded from causation 
by the Veteran's VA hospital care or surgical treatment as 
claimed.  38 C.F.R. § 3.361 (c)(3) (2008).  

In all, the credible medical evidence does not establish that 
the Veteran has additional disability resulting from a 
cardiac catheterization, angioplasty, and stent implantation 
procedure performed at a VA Medical Center on November 30, 
1995.


As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Compensation under 38 U.S.C.A. § 1151 is not  warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed to result from a cardiac catheterization, 
angioplasty, and stent implantation procedure performed at a 
VA Medical Center on November 30, 1995 is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


